DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie U.S. Patent 10,332,963 B1 (the ‘963 reference).
The reference discloses in Fig. 10 and related text a semiconductor device as claimed.
Referring to claim 1, the ‘963 reference discloses a semiconductor device, comprising: 
a plurality of stacked structures spaced apart from each other on a substrate (14), wherein the plurality of stacked structures each comprise a plurality of gate structures (52, col. 6, lines 46-47) and a plurality of channel layers (10, col. 2, line 36); and 
a plurality of epitaxial source/drain regions (46, col. 6, lines 4-6) extending from the plurality of channel layers (10); 
wherein the plurality of epitaxial source/drain regions (46) have the same or substantially the same height as each other (col. 6, lines 12-15).
Referring to claim 11 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a semiconductor device, comprising: 
a plurality of stacked structures spaced apart from each other on a substrate (14, Fig. 10), wherein the plurality of stacked structures each comprise a repeating arrangement of a channel layer (10) stacked on top of a gate structure (52); and 
a plurality of source/drain regions (46) disposed on the substrate adjacent the plurality of stacked structures; 
wherein the plurality of source/drain regions (46) have the same or substantially the same height as each other (col. 6, lines 12-15).
Referring to claim 18 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 11 where applicable, the reference discloses a semiconductor device, comprising: 
a plurality of nanosheet structures (10/52) spaced apart from each other on a substrate (14. Fig. 10); and 
a plurality of source/drain regions (46) disposed on the substrate (14) at least one of adjacent and between the plurality of nanosheet structures (10/52); 
wherein the plurality of source/drain regions (46) have the same or substantially the same height as each other.
Referring to claim 2, the reference further discloses that the plurality of epitaxial source/drain regions (46) each have a curved upper surface (48, col. 6, lines 20-22).
Referring to claims 12 and 19, the reference further discloses the plurality of source/drain regions (46) each have a curved upper surface (48, col. 6, lines 20-22). 
Referring to claims 3, 13 and 20, Figs. 9 and 10 further depict that the curved upper surface (48) comprises a central portion having a greater height than that of portions on opposite sides of the central portion. 
Referring to claim 4, Fig. 10 further depicts that respective central portions of respective ones of the plurality of epitaxial source/drain regions (46) have the same or substantially the same height.
Referring to claim 14, Fig. 10 further depicts that respective central portions of respective ones of the plurality of source/drain regions (46) have the same or substantially the same height.
Referring to claims  5 and 15, Fig. 10 further depict that the curved upper surface (48 of source/drain region 46) comprises a parabolic shape.
Referring to claim 6, the reference further discloses respective contact layers (56, col. 7, lines 6-11) disposed on respective ones of the plurality of epitaxial source/drain regions (46). 
Referring to claim 16, the reference further discloses respective contact layers (56, col. 7, lines 6-11) disposed on respective ones of the plurality of source/drain regions (46).
Referring to claim 7, Fig. 10 further depicts that a bottom surface of each of the respective contact layers (56) conforms to a shape of the curved upper surface of the respective ones of the plurality of epitaxial source/drain regions (46).
Referring to claim 17, Fig. 10 further depicts that a bottom surface of each of the respective contact layers (56) conforms to a shape of the curved upper surface of the respective ones of the plurality of source/drain regions (46).
Referring to claim 8, Fig. 10 further depicts that the plurality of gate structures (52) are alternately stacked with the plurality of channel layers (10).
Referring to claim 9, the reference further discloses a plurality of inner spacers (34, col. 4, lines 15-16) disposed adjacent respective ones of the plurality of gate structures (52).
Referring to claim 10, the reference further discloses that a channel layer (10) of the plurality of channel layers (10) is disposed at least one of above and below respective ones of the plurality of inner spacers (52). 

3.	Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. U.S. Patent Application Publication 2019/0067490 A1 (the ‘490 reference, matured into U.S. Patent 10,872,983 B2).
The reference discloses in Figs. 2-4, paragraph(s) [0021] and other text a semiconductor device as claimed.
Referring to claim 1, the ‘490 reference discloses a semiconductor device, comprising: 
a plurality of stacked structures spaced apart from each other on a substrate (101), wherein the plurality of stacked structures each comprise a plurality of gate structures (130) and a plurality of channel layers (interfacial/channel 106/120, paragraph(s) [0032]); and 
a plurality of epitaxial (paragraph(s) [0031]) source/drain regions (107) extending from the plurality of channel layers (106/120); 
wherein the plurality of epitaxial source/drain regions (107) have the same or substantially the same height as each other (as depicted in Fig. 2).
Referring to claim 11 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a semiconductor device, comprising: 
a plurality of stacked structures spaced apart from each other on a substrate (101), wherein the plurality of stacked structures each comprise a repeating arrangement of a channel layer (106/120) stacked on top of a gate structure (130); and 
a plurality of source/drain regions (107) disposed on the substrate adjacent the plurality of stacked structures; 
wherein the plurality of source/drain regions (107) have the same or substantially the same height as each other (as depicted in Fig. 2).
Referring to claim 18 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 11 where applicable, the reference discloses a semiconductor device, comprising: 
a plurality of nanosheet structures (106/120-130) spaced apart from each other on a substrate (101); and 
a plurality of source/drain regions (107) disposed on the substrate (101) at least one of adjacent and between the plurality of nanosheet structures (106/120-130); 
wherein the plurality of source/drain regions (107) have the same or substantially the same height as each other.
Referring to claim 2, Fig. 2 depicts that the plurality of epitaxial source/drain regions (107) each have a curved upper surface (that of 107d).
Referring to claims 12 and 19, the reference further discloses the plurality of source/drain regions (107) each have a curved upper surface (that of 107d). 
Referring to claims 3, 13 and 20, Fig. 2 further depict that the curved upper surface (that of 107d) comprises a central portion having a greater height than that of portions on opposite sides of the central portion. 
Referring to claim 4, Fig. 2 further depicts that respective central portions of respective ones of the plurality of epitaxial source/drain regions (107) have the same or substantially the same height.
Referring to claim 14, Fig. 2 further depicts that respective central portions of respective ones of the plurality of source/drain regions (107) have the same or substantially the same height.
Referring to claims  5 and 15, Fig. 2 further depict that the curved upper surface (that of 107d of source/drain region 107) comprises a parabolic shape.
Referring to claim 8, Fig. 10 further depicts that the plurality of gate structures (130) are alternately stacked with the plurality of channel layers (106/120).
Referring to claim 9, the reference further discloses a plurality of inner spacers (110, paragraph(s) [0023]) disposed adjacent respective ones of the plurality of gate structures (130).
Referring to claim 10, the reference further discloses that a channel layer (106/120) of the plurality of channel layers (106/120) is disposed at least one of above and below respective ones of the plurality of inner spacers (130). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


05-02-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818